UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 7, 2016 CESCA THERAPEUTICS INC. (Exact Name of Registrant as Specified in Charter) Delaware 333-82900 94-3018487 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2711 Citrus Road, Rancho Cordova, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (916) 858-5100 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On July 7, 2016, the Compensation Committee of the Board of Directors (the “Compensation Committee”) of Cesca Therapeutics Inc. (the “Company”) adopted a 2016 Equity Incentive Plan (the “2016 Plan”) under which up to 325,000 shares of the Company’s common stock, par value $0.001 per share (“Common Stock”), may be issued pursuant to grants of shares, options, or other forms of incentive compensation. The 2016 Plan remains subject to stockholder approval, which must be received by July 7, 2017. The named executive officers of the Company will be eligible to participate in the 2016 Plan. The 2016 Plan is attached hereto as Exhibit 10.1 and incorporated herein by reference. On July 7, 2016, the Compensation Committee also adopted a short term incentive plan under which cash awards and shares of Common Stock may be granted to employees of the Company (the “Short Term Plan”). The aggregate amount of the cash awards issuable pursuant to the Short Term Plan is approximately $276,000. Up to 104,000 shares of Common Stock from the Company’s 2006 Equity Incentive Plan, subject to vesting, are issuable pursuant to the Short Term Plan. The awards may consist of any combination of cash and/or shares provided that the aggregate amounts of cash and shares do not exceed such aggregate amounts approved by the Compensation Committee. The cash awards granted pursuant to the Short Term Plan, if any, will be payable, and the shares of Common Stock issued pursuant to the Short Term Plan, if any, will fully vest, on March 31, 2017 provided, in each case, that such award recipients are employed by the Company as of such date. The named executive officers of the Company will be eligible to participate in the Short Term Plan. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. 10.42016 Equity Incentive Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CESCA THERAPEUTICS INC. (Registrant) Dated: July 11, 2016 /s/ MICHAEL BRUCH Michael Bruch, Chief Financial Officer
